Citation Nr: 1716437	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a bilateral leg disorder, other than patellofemoral pain syndrome of the right and left knee with strain and arthritis in the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Cleveland, Ohio RO has jurisdiction of the current appeal.

In October 2013 and June 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a September 2016 rating decision, the RO granted service connection for right knee patellofemoral pain syndrome with strain and arthritis, and left knee patellofemoral pain syndrome with strain.  This was a full grant of the benefits sought with regard to the issue of service connection for a bilateral knee disorder.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a current bilateral leg disorder other than the service-connected patellofemoral pain syndrome of the right and left knees with strain and arthritis in the right knee.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for a bilateral leg disability, other than patellofemoral pain syndrome of the right and left knees with strain and arthritis in the right knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has had pain and swelling in the knees and lower legs since service.  See January 2009 Application for Compensation or Pension and September 2009 notice of disagreement.

Service treatment records show that in February 1981, the Veteran complained of increased pain when standing or running for a long period of time.  He was diagnosed at that time with left tibia shin splints with no stress fracture.  Later in February 1981, he complained of aching pain in both knees and right and left leg aching, with numbness.  He was diagnosed at that time with bilateral knee chondromalacia.  

August 2006 treatment records from the Kentucky Department of Corrections show that the Veteran complained of swelling in the left leg and both hands, and in 2009, he complained of leg pain without exertion.  These records do not show that he was diagnosed with shin splints or a bilateral leg disability.

In accordance with the Board's June 2016 remand directives, the Veteran was afforded a VA examination in August 2016.  The examiner concluded that although there was evidence in the service treatment records of bilateral shin splints during service, the shin splints had resolved.  He noted that shin splints are like contusions, which are expected to resolve in 6-8 weeks, 12-16 weeks maximum, and it had been 35 years since the Veteran had shin splints in service, and they had resolved.  He also noted that the Veteran was complaining of knee pain rather than shin pain.  Other than the service-connected bilateral knee patellofemoral pain syndrome with strain and arthritis in the right knee, there was no other lower extremity diagnosis made during the examination.

There is no other evidence of record, VA or private, showing a current diagnosis of bilateral shin splints or a bilateral leg disability, other than right and left knee patellofemoral pain syndrome with strain and arthritis in the right knee.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that he was diagnosed and treated for shin splints and a bilateral leg disability in service and that he has continued to experience symptoms of shin splints and a bilateral leg disability since his discharge.  However, neither shin splints nor a bilateral leg disorder, other than patellofemoral pain syndrome of the right and left knees with strain and arthritis in the right knee, have been shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability, the claim of entitlement to service connection for bilateral shin splints and a bilateral leg disorder, other than patellofemoral pain syndrome of the right and left knees with strain and arthritis in the right knee, must be denied.

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral shin splints is denied.

Service connection for a bilateral leg disorder, other than patellofemoral pain syndrome of the right and left knees with strain and arthritis in the right knee, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


